DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lidington (U.S. Patent Pub. No. 2008/0209867).
Regarding claim 1; Lidington discloses an apparatus for introducing articles in packs, the articles comprising deformable products (Fig. 1; via loader 40), such as for example blister packs the products being arranged one following another on a relative conveyor (Figs. 1-3; via 22) and advanced continuously along an advancement direction, the packs (38) being arranged one following another on a relative conveyor and being advanced continuously along an advancement direction parallel to the advancement direction of the products (40) and in synchrony therewith (Figs. 1 & 3), so that each pack (38) is facing a relative product (40), the apparatus comprising: 
 	a first loop-wound conveyor organ (Fig. 3; via 80), positioned by a side of the conveyor of the products (via product conveyor 26), the first conveyor organ having at least a straight conveying branch (via 50) and being arranged such that the straight conveying branch (50) is situated at a level corresponding to a level of the conveyor (26) of the products and is activated continuously, and in synchrony, in an advancement direction that is equal to and parallel to the advancement direction of the conveyor of the products, see for example (Figs. 1 & 3), first pusher elements (Fig. 2; via 54), for pushing and moving the products of the relative conveyor internally of the packs, the first pusher elements (54) being predisposed and mounted on the first conveyor organ (Fig. 3) in such a way that they can be advanced along the straight conveying branch (Figs. 6 & 8; via pusher 54 moves along straight branch) of the first conveyor organ with an advancement direction parallel to and in a same direction as the advancement direction of the products, see for example (Figs. 4 & 6; via movement of pusher 54) and in synchrony therewith, in such a way that each of them is opposite a relative product advancing on the relative conveyor (Fig. 4); first movement means (Fig. 8), associated to the first conveyor organ, for moving the first pusher elements (54) when the first pusher elements are passing on the straight conveying st. pusher 54 moves on cam track 80, 2nd pusher 52 moves on cam track 68 in respect to conveyed loader 40 to be inserted into conveyed container 38, all moves in synchronized movements);
	Lidington, not specifically disclose the insertion of blister along with informative sheets into the container, rather insert flexible pouches into package.  However, Lidington’s apparatus is capable of inserting other type of articles such as the claimed blister packs and informative sheets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidington (U.S. Pub. No. 2008/0209867) in view of Kokubo et al. (U.S. Patent No. 8,657,555).

	Lidington does not disclose the second conveyor to be mounted on the frame to be movable vertically above the first conveyor to vertically vary and adjust the distance between the first and second conveyors.  However, Kokubo discloses similar apparatus with the use of multiple conveyors one being adjustable and moving vertically in respect to the other to adjust the distance between them, see for example (Figs. 4 & 5; via vertical movement of conveyor 125 in respect to lower conveyor 60).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Lidington’s upper conveyor by a vertical adjustable conveyor, as suggested by Kokubo, in order to come up with adjustable space between the upper and lower conveyor to accommodate different article sizes (column 7, lines 47-55).
Response to Arguments
Applicant's arguments filed 10/10/2019 have been fully considered but they are not persuasive.
Applicant argues that the applied art ‘867 does not disclose the claimed end portion of claim 1, “…second moving means…translate the second pusher elements from the advanced position to the retracted position so as to extract the second pusher elements from the packs.”.  Applicant argues that the claimed invention is referring to the second pusher elements to be placed and inserted within the packs when translated in the advanced position, which not suggested by the applied art.
into the packs” along with “so as to extract the second pusher elements from the packs”.  The office notices that the claimed “into” does not carry the same meaning as been argued upon as “within”.  The claimed pusher to be advanced “into” the packs not necessarily has to be positioned within the packs.  According to the dictionary.com site, “into” defined as “in toward”, “toward or in the direction of”, “to a point of contact with; against”, nowhere was identified as “within”, which is exactly is the case as suggested by the applied art ‘867; paragraph 0069; “pusher cam followers 78 cam pusher elements 54 into the pouch 28 to drive the pouch into a carton 328”).  It appears that applicant is arguing of a matter not clearly not fully supported by the filed disclosure, nowhere in the filed disclosure support the second pusher to be inserted “within” the packs.  
Same saying goes for the claimed “so as to extract the second pusher elements from the packs”, not necessarily to mean extracted from “within” the packs, giving the broadest meaning it only means to be extracted away from the packs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art of Tisma (U.S. Patent No. 5185984), is relating to the argued upon and amended claim of having the pusher element to be moved “into” the packs to insert the articles inside the container. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731